Exhibit 10.2

 

BioVeris Corporation

Severance Plan

 

The Company hereby adopts, as of April 4, 2007, the Bioveris Severance Plan for
the benefit of certain employees of the Company and its subsidiaries, on the
terms and conditions stated herein. All capitalized terms used herein are
defined in Section 1 hereof. The Plan, as a “severance pay arrangement” within
the meaning of section 3(2)(B)(i) of ERISA, is intended to be excepted from the
definitions of “employee pension benefit plan” and “pension plan” set forth
under section 3(2) of ERISA, and is intended to meet the descriptive
requirements of a plan constituting a “severance pay plan” within the meaning of
regulations published by the Secretary of Labor at Title 29, Code of Federal
Regulations §2510.3-2(b).

 

Section 1

Definitions. The following terms shall have the following meanings:

 

 

(a)

“Applicable Service” shall mean the period of a Participant’s continuous service
as an employee of the Company, including for this purpose the Participant’s
service with Igen International, Inc.

 

(b)

“Board” shall mean the board of directors of the Company.

 

(c)

“Cause” shall mean (i) the Participant’s conviction of or plea of no contest or
no contendere to a felony or (ii) the Participant’s malfeasance or willful
misconduct in relation to the performance of his/her duties to the Company or
the Participant’s repeated willful refusal to perform his/her duties, in each
case that has not been cured without harm or damage to the Company within 15
days after notice from the Company setting forth the particular instances
alleged to constitute “cause.”

 

(d)

“Change of Control” shall mean (i) any Person or Group, other than a Group of
which an Excluded Person is a member, becoming the beneficial owner of 20% or
more of the Company’s then outstanding voting securities, (ii) any merger,
consolidation, reorganization or similar transaction involving the Company,
other than, in the case of any of the foregoing, a transaction in which the
Company’s shareholders immediately prior to the transaction hold immediately
thereafter, in the same proportion as immediately prior to the transaction, not
less than a majority of the combined voting power of the then outstanding voting
securities with respect to the election of the board of directors of the
resulting entity, (iii) any change in a majority of the Board within a 24 month
period (unless the change was approved by 2/3 of the Incumbent Directors), (iv)
any liquidation or sale of all or substantially all of the Company’s assets,
provided that no grant to a third party of a license to use intellectual
property made on an arm’s length basis shall constitute a Change of Control, or
(v) any other transaction so defined by the Board.

 

 


--------------------------------------------------------------------------------

 

 

 

(e)

“Company” shall mean BioVeris Corporation and, after a Change of Control, any
successor or successors thereto.

 

(f)

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

(g)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(h)

“Excluded Person” shall mean Samuel J. Wohlstadter, Nadine Wohlstadter, their
respective “Affiliates” or “Associates” (each as defined in Rule 12b-2 under the
Exchange Act), their respective heirs and any trust or foundation to which
either of them have transferred or may transfer the Company’s voting securities.

 

(i)

“Good Reason” shall mean the occurrence, on or after the date of a Change of
Control and without the affected Participant’s written consent, of (i) a
reduction in the Participant’s annual base salary or wages, or (ii) the
relocation of the Participant’s principal place of employment to a location more
than fifty (50) miles from the Participant’s principal place of employment
immediately prior to the Change of Control.

 

(j)

“Group” shall have the meaning ascribed to such term in the Exchange Act.

 

(k)

“Incumbent Director” shall mean a member of the Board on the date this Plan was
adopted together with any director who is appointed as a member of the Board, or
who is nominated to become a member of the Board by, or with the approval of, at
least 2/3 of the directors who qualified as Incumbent Directors at the time of
such appointment or nomination.

 

(l)

“Participant” shall mean any employee of the Company and any of its Subsidiaries
who is employed by the Company or any of its Subsidiaries immediately prior to
the occurrence of a Change of Control, other than (1) any such employee whose
employment is subject to a collective bargaining agreement and (2) any such
employee who participates in the Company’s Termination Protection Program.

 

(m)

“Person” shall have the meaning ascribed to such term in the Exchange Act.

 

(n)

“Plan Administrator” means the person or persons, who may be employees of the
Company or its affiliates, appointed from time to time by the Board to
administer the Plan which appointment may be revoked at any time by the Board.
In the absence of any appointment, the Plan Administrator shall be the Board.

 

(o)

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended.

 

(p)

“Weekly Base Salary” shall mean a quotient determined by dividing (i) a
Participant’s annual base salary in effect on the date of the Change of Control
or

 

2

 


--------------------------------------------------------------------------------

 

the date of termination of employment, whichever is higher, by (ii) the number
fifty-two (52).

 

Section 2            Severance Payments. If a Participant’s employment with the
Company is terminated within 6 months following a Change of Control (i) by the
Company without Cause or (ii) by the Participant for Good Reason, subject to
signing and letting become effective a general release of claims in a customary
form used by the Company, then such Participant shall become entitled to the
following compensation:

 

(a) If the Participant has one year or less of Applicable Service as of the date
of termination, then the Participant shall be entitled to a lump sum payment
equal to three (3) times Weekly Base Salary, such payment to be made within 10
days following the date of termination.

 

(b) If the Participant has more than one year of Applicable Service as of the
date of termination, then the Participant shall be entitled to a lump sum
payment equal to the sum of (1) for each full year of Applicable Service, an
amount equal to three (3) times Weekly Base Salary, plus (2) for any partial
year of Applicable Service, a pro rata portion (based on the number of full
weeks of Applicable Service in such partial year) of three (3) times Weekly Base
Salary, such payment to be made within 10 days following the date of
termination.

 

In no event, however, shall payments made under Section 2(b) exceed 26 times the
Participant’s Weekly Base Salary.

 

Any amounts payable hereunder shall be reduced by (i) any amounts actually paid
to the Participant during any applicable notice period, including any notice
period required under the WARN Act, and (ii) any severance or notice period to
which a Participant may be entitled under any other agreement, plan or policy.

 

Section 3            Claims Procedure. In the event of a claim by a Participant
as to the amount or timing of any payment or benefit, such Participant shall
present the reason for his claim in writing to the Plan Administrator. The Plan
Administrator shall, within sixty (60) days after receipt of such written claim,
send a written notification to the Participant as to its disposition. In the
event the claim is wholly or partially denied, such written notification shall
(i) state the reason or reasons for the denial (including reference to pertinent
Plan provisions on which the denial is based), (ii) provide a description of any
additional material or information necessary for the Participant to perfect the
claim, and (iii) set forth the procedure by which the Participant may appeal the
denial of his claim. In the event a Participant wishes to appeal the denial of
his claim, he may request a review of such denial by making application in
writing to the Plan Administrator within sixty (60) days after receipt of such
denial. Such Participant (or his duly authorized legal representative) may, upon
written request to the Plan Administrator, review any documents pertinent to his
claim, and submit in writing issues and comments in support of his position.
Within sixty (60) days after receipt of a written request for an appeal (unless
special circumstances, such as the need to hold a hearing, require an extension
of

 

3

 


--------------------------------------------------------------------------------

 

time, but in no event more than one hundred twenty (120) days after such
receipt), the Plan Administrator shall notify the Participant of the final
decision. The final decision shall be in writing and shall include specific
reasons for the decision, written in a manner to be understood by the claimant,
and contain specific references to the pertinent Plan provisions on which the
decision is based.

 

Section 4            Tax Withholding. The Company shall be entitled to withhold
from amounts to be paid to the Participant hereunder any federal, state or local
withholding or other taxes which it is from time to time required by law to
withhold.

 

Section 5

Plan Administration.

 

(a)

The Plan shall be interpreted, administered and operated by the Plan
Administrator, who shall have complete authority, in its sole discretion subject
to the express provisions of the Plan, to interpret the Plan, to prescribe,
amend and rescind rules and regulations relating to it and to make all other
determinations necessary or advisable for the administration of the Plan.

 

(b)

All questions of any character whatsoever arising in connection with the
interpretation of the Plan or its administration or operation shall be submitted
to and settled and determined by the Plan Administrator in an equitable and fair
manner in accordance with the procedure for claims and appeals described in
Section 3 hereof. Any such settlement and determination shall be final and
conclusive, and shall bind and may be relied upon by the Company, each of the
Participants and all other parties in interest.

 

(c)

The Plan Administrator may delegate any of its duties hereunder to such person
or persons from time to time as it may designate.

 

(d)

The Plan Administrator is empowered, on behalf of the Plan, to engage
accountants, legal counsel (which may be the Company’s general counsel) and such
other personnel as it deems necessary or advisable to assist it in the
performance of its duties under the Plan. The functions of any such persons
engaged by the Plan Administrator shall be limited to the specified services and
duties for which they are engaged, and such persons shall have no other duties,
obligations or responsibilities under the Plan. Such persons shall exercise no
discretionary authority or discretionary control respecting the management of
the Plan. All reasonable expenses thereof shall be borne by the Company.

 

Section 6            Plan Amendment or Termination. The Plan may be amended or
terminated by the Company at any time; provided, however, that the Plan may not
be terminated until six months following a Change of Control nor may the Plan be
amended within six months following a Change of Control in a manner that would
be adverse to Participants under the Plan.

 

 

4

 


--------------------------------------------------------------------------------

 

 

Section 7

General Provisions

 

(a)

Except as otherwise provided herein or by law, no right or interest of any
Participant under the Plan shall be assignable or transferable, in whole or in
part, either directly or by operation of law or otherwise, including without
limitation, by execution, levy, garnishment, attachment, pledge or in any
manner; no attempted assignment or transfer thereof shall be effective; and no
right or interest of any Participant under the Plan shall be subject to, any
obligation or liability of such Participant.

 

(b)

If any provision of the Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions herein, and
the Plan shall be construed and enforced as if such provisions had not been
included.

 

(c)

The Plan shall be binding upon any successor to the Company.

 

(d)

The Plan shall not be funded. No Participant shall have any right to, or
interest in, any assets of any Company which may be applied by the Company to
the payment of benefits or other rights under the Plan.

 

(e)

Except to the extent pre-empted by Federal law, the Plan shall be construed and
enforced according to the laws of the State of Maryland, without reference to
its choice of law rules.

 

 

 

5

 

 

 